Case 2:20-cv-11036-DOC-SK Document 52 Filed 07/30/21 Page 1 of 3 Page ID #:963
Case 2:20-cv-11036-DOC-SK Document 52 Filed 07/30/21 Page 2 of 3 Page ID #:964




  1 THE PINK AND GREEN COMPANY,
  2                 Counter-Defendant.
  3
              Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff THE
  4
      PINK AND GREEN COMPANY (“P&G”) and all Defendants TREATS BEAUTY
  5
      LLC, HAYLEE HARRISON, and HANNAH HARRISON (collectively
  6
      “Defendants”) hereby jointly stipulate to dismiss with prejudice all pending claims
  7
      asserted in this action. Each party shall bear its own, costs, expenses, and attorneys’
  8
      fees.
  9
              Pursuant to section 2(f)(4) of the Electronic Case Filing Administrative
 10
      Policies and Procedures of the United States District Court for the Southern District
 11
      of California, I certify that the content of this document is acceptable to counsel for
 12
      Plaintiff/Counter Defendant and that I have obtained authorization from Andrew R.
 13
      Nelson to affix his electronic signature to this document.
 14
 15    DATED: July 29, 2021                    PROCOPIO, CORY, HARGREAVES &
                                                 SAVITCH LLP
 16
 17
                                               By: s/Lisel M. Ferguson
 18
                                                   Lisel M. Ferguson
 19                                                Tiffany Salayer
                                                   Attorneys for
 20                                                Plaintiff and Counter Defendant
                                                   The Pink and Green Company
 21
       DATED: July 29, 2021                    FORTIS LLP
 22
 23
        IT IS SO ORDERED                       By: s/ Andrew R. Nelson
 24     Date: July 30, 2021                          Andrew R. Nelson
 25                                                  Kelly K Pfeiffer
                                                     Attorneys for Defendant and
 26                                                  Counter Claimant
                                                     Treats Beauty LLC, and
 27     Hon. David O. Carter                         Defendants Haylee Harrison and
                                                     Hannah Harrison
 28
       ORDER GRANTING JOINT STIPULATION BY ALL PARTIES OF DISMISSAL
       WITH PREJUDICE                    Case No. 2:20-cv-11036-DOC-SK
Case 2:20-cv-11036-DOC-SK Document 52 Filed 07/30/21 Page 3 of 3 Page ID #:965




  1                             CERTIFICATE OF SERVICE
  2       I am a resident of the State of California, over the age of eighteen years, and not
    a party to the within action. My business address is PROCOPIO, CORY,
  3 HARGREAVES & SAVITCH LLP, 525 “B” Street, Suite 2200, San Diego, California
    92101. On July 29, 2021, I served the foregoing document.
  4
  5
  6         (Federal) BY CM/ECF NOTICE OF ELECTRONIC FILING by causing
             such document(s) listed above to be served through this Court’s electronic
  7          transmission facilities via the Notice of Electronic Filing (NEF) and
             hyperlink, to the parties and/or counsel who are determined this date to be
  8          registered CM/ECF Users set forth in the service list obtained from this Court
             on the Electronic Mail Notice List.
  9
            (Federal) I declare under penalty of perjury under the laws of the State of
 10          California that the foregoing is true and correct.

 11   Executed on July 29, 2021, at San Diego, California.

 12                                               s/Lisel M. Ferguson
                                                  Lisel M. Ferguson
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      JOINT STIPULATION BY ALL PARTIES OF DISMISSAL WITH PREJUDICE
                                           Case No. 2:20-cv-11036-DOC-SK
